DANAHY, Chief Judge.
The appellant challenges his conviction and sentence for attempted murder in the first degree.
We find no merit in the issues raised by the appellant concerning his conviction and, therefore, affirm the conviction. However, we reverse the sentence and remand for resentencing.
The trial judge imposed a sentence of twenty-two years incarceration, which was an upward departure from the guidelines recommended range. The trial judge gave no written reasons for the departure. Reasons for departure must be expressed in writing. State v. Jackson, 478 So.2d 1054 (Fla.1985). Accordingly, we reverse the sentence imposed in this case and remand for resentencing. If the trial judge determines to again depart from the guidelines recommended range, he should express his reason or reasons in writing as required by Jackson.
Sentence reversed and cause remanded for resentencing.
CAMPBELL and HALL, JJ., concur.